IN THE UNITED STATES DISTRlCT COU
FOR THE DISTRlCT OF COLUMBIA | L E D

MAY 1 l 2099
ABD AL-HADI MAHMQUD FARAJ, § ""‘"°¥ 'S‘_`Q'_EL§,*H&YYL‘Q'CLERK
Petitioner, §
v. § civil A¢rion No. 05-1490 (PLF)
BARACK OBAMA, er al., §
Respondents. §
)
)
GRDER

The Court, having considered the joint submission of the parties, and finding good
cause shown, hereby Orders that the May 13, 2009 filing deadline for the parties’ cross motions
for judgment on the record be suspended until further guidance from the Court during the May

13, 2009 status conference.

UNITED STATES   l§lC'I` JUDGE